
	
		II
		110th CONGRESS
		1st Session
		S. 848
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 13, 2007
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  provide improved benefits for veterans who are former prisoners of
		  war.
	
	
		1.Short titleThis Act may be cited as the
			 Prisoner of War Benefits Act of
			 2007.
		2.Improved veterans’ benefits for former
			 prisoners of war
			(a)Repeal of minimum period of internment for
			 presumption of service connection for certain diseasesSubsection (b) of section 1112 of title 38,
			 United States Code, is amended—
				(1)in paragraph (1)—
					(A)by striking ; and at the end
			 of subparagraph (A) and inserting a period;
					(B)by striking a former prisoner of
			 war— and all that follows through a disease specified in
			 paragraph (2) and inserting a former prisoner of war, a disease
			 specified in paragraph (2); and
					(C)by striking subparagraph (B);
					(2)in paragraph (3), by striking (3)
			 The diseases specified and all that follows through the
			 following:; and
				(3)by redesignating the subparagraphs (A)
			 through (M) following the matter stricken by paragraph (2) as subparagraphs (F)
			 through (R), respectively, of paragraph (2).
				(b)Additional diseases presumed To be service
			 connectedParagraph (2) of
			 section 1112(b) of such title, as amended by subsection (a)(3), is further
			 amended by adding at the end the following new subparagraphs:
				
					(S)Diabetes (type 2).
					(T)Osteoporosis.
					.
			(c)Authority for administrative determination
			 of presumption of service connection for additional diseases
				(1)Administrative determinationSection 1112 of title 38, United States
			 Code, as amended by subsections (a) and (b), is further amended by adding at
			 the end the following new subsection:
					
						(d)(1)Subsection (b) applies with respect to any
				disease (in addition to those specified in that subsection) that the Secretary
				determines in regulations prescribed under this subsection warrants a
				presumption of service-connection by reason of having positive association with
				the experience of being a prisoner of war.
							(2)(A)Whenever the Secretary determines, on the
				basis of sound medical and scientific evidence, that a positive association
				exists between (i) the experience of being a prisoner of war, and (ii) the
				occurrence of a disease in humans, the Secretary shall prescribe regulations
				providing that a presumption of service connection is warranted for that
				disease for the purposes of this section.
								(B)In making determinations for the purpose of
				this paragraph, the Secretary shall take into account (i) recommendations
				received by the Secretary from the Advisory Committee on Former Prisoners of
				War established under section 541 of this title, and (ii) all other sound
				medical and scientific information and analyses available to the Secretary. In
				evaluating any study for the purpose of making such determinations, the
				Secretary shall take into consideration whether the results are statistically
				significant, are capable of replication, and withstand peer review.
								(C)An association between the occurrence of a
				disease in humans and the experience of being a prisoner of war shall be
				considered to be positive for the purposes of this subsection if the credible
				evidence for the association is equal to or outweighs the credible evidence
				against the association.
								(3)(A)Not later than 60 days after the date on
				which the Secretary receives a recommendation from the Advisory Committee on
				Former Prisoners of War that a presumption of service connection be established
				under this subsection for any disease, the Secretary shall determine whether a
				presumption of service connection under this subsection is warranted for that
				disease. If the Secretary determines that such a presumption is warranted, the
				Secretary, not later than 60 days after making the determination, shall issue
				proposed regulations setting forth the Secretary’s determination.
								(B)If the Secretary determines that a
				presumption of service connection is not warranted, the Secretary, not later
				than 60 days after making the determination, shall publish in the Federal
				Register a notice of that determination. The notice shall include an
				explanation of the scientific basis for that determination. If the disease
				already is included in regulations providing for a presumption of service
				connection, the Secretary, not later than 60 days after publication of the
				notice of a determination that the presumption is not warranted, shall issue
				proposed regulations removing the presumption for the disease.
								(C)Not later than 90 days after the date on
				which the Secretary issues any proposed regulations under this subsection, the
				Secretary shall issue final regulations. Such regulations shall be effective on
				the date of issuance.
								(4)Whenever a disease is removed from
				regulations prescribed under this section—
								(A)a veteran who was awarded compensation for
				such disease on the basis of the presumption provided in subsection (a) before
				the effective date of the removal shall continue to be entitled to receive
				compensation on that basis; and
								(B)a survivor of a veteran who was awarded
				dependency and indemnity compensation for the death of a veteran resulting from
				such disease on the basis of such presumption shall continue to be entitled to
				receive dependency and indemnity compensation on such basis.
								(5)The Secretary shall carry out this
				subsection in consultation with, and after taking into consideration the views
				of, the Advisory Committee on Former Prisoners of War established under section
				541 of this
				title.
							.
				(2)Conforming amendmentParagraph (1) of section 1112(b) of such
			 title, as amended by subsection (a), is further amended by inserting or
			 prescribed under subsection (d) after a disease specified in
			 paragraph (2).
				
